Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered July 14, 2003, convicting him of robbery in the first degree (three counts) and robbery in the third degree, upon a jury verdict, and imposing sentence.
*708Ordered that the judgment is affirmed.
On appeal, the defendant contends that reversal is warranted because of the prosecutor’s improper summation, which allegedly denigrated the defense, shifted the burden of proof, and urged the jury to aggregate the proof of separate crimes. Since the defendant failed to object to one of the remarks now claimed to have been improper, his argument regarding that remark is unpreserved for appellate review (see CPL 470.05 [2]; People v Fleming, 70 NY2d 947, 948 [1988]; People v Bryan, 2 AD3d 452, 453 [2003]). In any event, any error in the People’s summation was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Miller, J.P., Crane, Dillon and Balkin, JJ., concur.